                     Case 4:19-mj-00175-BD Document 1 Filed 07/09/19 Page 1 of 3

AO!442 (Rev.11/11) Arrest Warrant                                                                    SUPPRESSED
                                                UNITED STATES DlSTRICT COURT
                                                    for the                                              FILED
                                                                                                     U.S. DISTRICT CQYRT__ • ..a
                                         EASTERN DISTRICT OF MISSOURI                            EASTERN o,sm,cT Al'<KAMiAllj
                  21"       16 PH 1: 28
                  United States of America                       )                                      JUL O'92019
                             v.                                  )
                                                                 )
             LEON DEMETRIUS ANDERSON,                            )
                                                                 )
                                                                 )
                         Defe11d{lnt                             )

                                                    ARREST WARRANT

To:              Any authorized law enforcement officer
                                                                                                             '
      I     YOU ARE COMi'1ANDED to arrest and bring before a United States magistrate judge withourl unnecessary
del~y                                                                                                        t
(name <ifperson to he arrested)         LEON DEMETRIUS Ai~DERSON

who is accused of an offense or violation based on the following document filed with the comt
18!     Indictment  •  Superseding Indictment       •
                                                    Information      •Superseding Information        • Colnplaint
•     frobation Violation Petition • Supervised Release Violation Petition • Violation Notice        • Ordt of the Court
This offense is briefly described as follows:
      I
      I TWO COUNTS OF FELON IN POSSESSION OF A FIREARM, IN VIOLATION OF 18 u.s.c. § 922G.
      r
                                                    DETENTION


Date:        May 16. 2019


City and state: St. Louis. Missouri                              GREGORY J. l,lNiiAJ.\ES. Clerk. U. S. District Court
                                                                              Pril1te~f;fipme aJ1d title
                                                                                    -   .,,:~,




      is warrant was received on (dale) _ _ _ _ _• and the person \Vas arrested on (date) _ _ _ _ __
    At (city and state)
                        ------------
    Date:
                                                                                                   Arresting pfficer 's Signature


                                                                                                          Prihted name and title
       Case 4:19-mj-00175-BD Document 1 Filed 07/09/19 Page 2 of 3




                             UNITED STATES DISTRICT COURT                    SUPPRESSED
                              EASTERN DISTRICT OF MISSOURI
                                    EASTERN DIVISION

UNITED STATES OF AMERICA,                              )
                                                       )
                       Plaintiff,                      )
                                                       )       No. 4:19-CR-00379 CDP NAB      !
vs.                                                    )
                                                       )
LEON DEMETRIUS ANDERSON,                               )
                                                       )
                       Defendant.                      )

                                          INDICTMENT

                                           COUNT ONE

      The Grand Jury charges that:

      On or about July 25. 2018, in St Louis County, Missouri, within the Eastern District of ·

Missouri,

                               LEON DE.M.ETRIUS ANDERSON,

the Defendant herein, having previously been convicted of a felony offense punishable by

imprisonment for a term exceeding one year under the laws of the State of Missouri, did know~gly

possess a firearm knowing he had previously been convicted of a felony, said firearm having

traveled in interstate or foreign commerce prior to or during Defendant's possession of it.

      In violation of Title I 8, United States Code, Section 922(g)(l ).



                                           COUNTTWO

      The Grand Jury charges that:

      On or about November 6, 2018, in St. Louis County, Missouri, within the Eastern Distric~of

Missouri,

                               LEON DEMETRIUS ANDERSON,
       Case 4:19-mj-00175-BD Document 1 Filed 07/09/19 Page 3 of 3




the Defendant herein, having previously been convicted of a felony offense punishable by
                                                                                              i
imprisonment for a term exceeding one year under the laws of the State of Missouri, did know,ngly
                                                                                              l
                                                                                              '
                                                                                              l

possess a firearm knowing he had previously been convicted of a felony, said firearm having ~

traveled in interstate or foreign commerce prior to or during Defendant's possession of it.

     In violation of Title 18, United States Code, Section 922(g)(l).


                                                             A TRUE BILL



                                                             FOREPERSON
JEFFREY B. JENSEN
United States Attorney



ALLISON H. BEHRENS, #38482MO
Assistant United States Attorney
